Motion by defendant Ricco to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: A question under the Federal Constitution was presented and necessarily passed *806upon by the Court of Appeals, viz.: The defendant Ricco argued that the denial of his application, made at the time his alleged confession was offered in evidence, for a preliminary hearing on the issue of whether such confession was induced by threats, constituted a denial of due process and a violation of his rights under the Fourteenth Amendment to the Federal Constitution. This court held that the denial of the application for a preliminary hearing was not a denial of due process or a violation of said defendant’s rights under the Fourteenth Amendment to the Federal Constitution. [See 308 N. Y. 1036.]